Citation Nr: 1738801	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-35 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left lumbar sensory-motor radiculopathy, claimed as left foot drop syndrome/left leg condition (referred to hereinafter as "left leg disability").


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty in the US Army from May 1979 to May 1982.  He also had service in the Army National Guard.  

This matter comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal from a May 2011 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO), located in St. Petersburg, Florida.  

Following a review of the Veteran's claim, the Board, in June 2015, remanded the claim to the RO for the purpose of obtaining additional medical evidence.  The claim has since been returned to the Board for review.  The Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  While on active duty, the Veteran did not complain of nor did he receive treatment for a permanent disorder or disability of the left leg.  

2.  The Veteran has been diagnosed as suffering from a left leg disorder to include left foot drop syndrome or left lumbar L4, L5, S1 sensory-motor radiculopathy.  

3.  Medical evidence has not presented that establishes that the Veteran now suffers from a disability of the left leg is related to or caused by or the result of the Veteran's military service or any incident therein. 



CONCLUSION OF LAW

Service connection for left lumbar sensory-motor radiculopathy, claimed as left foot drop syndrome/left leg condition, is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Prior to consideration of the merits of the appellant's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to service connection for a left leg disorder.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  After reviewing the record, the Board finds that VA has met that duty.

Under 38 U.S.C.A. § 5102 (West 2014), VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a) (West 2014), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., evidence of veteran status; existence of a current disability; evidence of a nexus between service and the disability; the degree of disability; and the effective date of any disability benefits.  The appellant must also be notified to submit all evidence in his possession, what specific evidence he is to provide, and what evidence VA will attempt to obtain. VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record, and in some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 2014).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims, hereinafter the Court, observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2014).

Initially, the Board's notes that the Veteran was provided with a duty to assist type letter in April 2011 and then provided additional information by the agency of original jurisdiction after the Board remanded his claim.  The appellant has been informed of the VA's duty to notify and assist the appellant.  The Board concludes that VA's duties to notify and assist the appellant under the VCAA have been satisfied.

Following notice to the appellant, VA has also secured or ensured the presence of all available pertinent evidence and conducted all appropriate development.  In this regard, the record includes the appellant's service medical records and all available, identified, and requested post-service medical records.  The Board also notes that in full compliance with the Board's Remand instructions VA obtained an opinion concerning the etiology of the appellant's claimed disability, which has been included in the claims folder for review.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order). 

In December 2016, the Veteran underwent an examination of the back and left lower leg and the examiner reviewed the Veteran's medical history, his service treatment records, and his available post service medical records.  Additional reviews were accomplished as a result of the Board's most recent Remand.  Upon completion of that exam and review, the physician rendered an opinion consistent with the evidence of record.  Therefore, the Board concludes that the VA opinion and file review were both adequate for adjudication purposes and substantially complied with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries, supra; Dyment, supra.

During the course of the appeal, the VA offered the appellant an opportunity to present additional evidence and argument at a hearing on appeal.   The appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to his or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal. 

II.  Laws and Regulations - Service Connection

The appellant contends that he now suffers from a disability of the left lower leg that had its during service or was caused by events during service or is possibly secondary to or aggravated by an unnamed service-connected disorder.  More specifically, the Veteran has claimed that he now suffers from the purported disorder as a result of his "jumping out of airplanes and the jerking when the chute opens."  He maintains that service connection is warranted.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2016).  However, service connection pursuant to 38 C.F.R. § 3.303(b) is only available for chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease listed in 38 U.S.C.A. § 1101, is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b)(2016).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  These provisions only apply to listed chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d) (2016). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310 (2006) and (2016).  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Initially, the Board acknowledges that the appellant is competent to give testimony (oral or written) about what he experienced.  In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, he/she is competent to report that he has had numbness and tingling in his lower back and his left leg since service but, as a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a) (2016).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a) (2016).

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F. 3d 1313(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002). ??

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the appellant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).??

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. ??



III.  Facts and Discussion

The appellant has stated that he started experiencing neurological symptoms extending from the back to the left lower leg while he was on active duty.  He has further indicated that he has continued to suffer from said symptoms since service and has asked that service connection be granted for a disability of the left lower leg described as left lumbar sensory-motor radiculopathy or left foot drop syndrome.  A review of the appellant's service medical treatment records for his active duty period extending form 1979 to 1982 fails to reveal a diagnosis of or treatment for a left leg disability with back conditions or left foot drop.  In fact, the end-of-enlistment physical of March 1982 indicates that neurological findings involving the leg/back were normal.  Additionally, National Guard and other service physicals from 1984 to 1992 are negative for complaints involving the back or left lower leg/foot.  

Then in February of 2000, the Veteran injured his back while lifting batteries.  This task was being performed as a part of his civilian work duties; i.e., this injury did not occur while the Veteran was on active duty or inactive duty for training or active duty for training.  Subsequent to the injury, the Veteran underwent a lumbar left S5-S1 diskectomy.  From this surgery, he developed a left foot drop and he was issued a brace in 2001 to assist with the condition.  The Veteran eventually submitted a claim for workman's compensation for which he was awarded benefits.  

The record contains three opinions concerning the etiology of the Veteran's current disorder.  All three opinions were composed by VA doctors.  The first report was accomplished in December 2009 and notes:

Lumbar spine degenerative disc disease with left L4-5 motor and L5-S1 sensory radiculopathy.  Moderate functional impairment.  Not caused by or related to the one time acute back pain treated in service because the back pain restarted only about 18 years later.


An April 2011 opinion provides the following:

Left Lumbar L4, L5, S1 sensory-motor radiculopathy (claimed as left foot drop syndrome).  Mild functional limitation.  It is not caused by or related to the veteran being a paratrooper and receiving a parachutist badge during active duty.  It is most likely caused by or related to post-service lumbar laminectomy and diskectomy surgery in 2001 (19 yrs post-service).

And, finally, the Compensation and Pension Examination of December 2016 notes:

	. . . It is not caused by, related or aggravated beyond its natural progression by the Veteran's active duty, ACTDUTRA, or INACTDUTRA service, including as a result of his parachuting or otherwise.  RATIONALE:  STR's including March 1982 ETS Separation Physical are silent for above.  Army National Guard medical records from 1982 to 1999 are silent for above.  It [the current disorder] is clearly acquired/sustained as a result of an acute workman's comp back injury while lifting batteries on 2/22/2000, resulting in lumbar left L5-S1 diskectomy in June 2000 (18 years post AD (active duty) military service.) . . .

To support his assertions made to various VA doctors over the course of this appeal, the Veteran has not submitted any additional evidence that would corroborate his assertions.  Moreover, there are no private or VA or other federal records that would support his assertions and pronouncements.  

In this instance there are the VA medical opinions concerning the assertions made by the appellant.  The Board notes that the appellant has not submitted any detailed medical evidence that would tend to refute or contradict the VA opinions.  Per the VA medical opinions, there was a review of the complete claims folder including the statements provided by the appellant.  In providing these opinions, the physicians were not equivocal, vague, or ambiguous with their opinion that the appellant was not suffering from a left lower leg disorder related to or caused by his military service.  The December 2016 VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationale for all conclusions presented.  

Although the appellant may claim that he has provided medical evidence that substantiates his claim, the Board disagrees with this affirmation.  The medical evidence merely confirms the presence of a left leg disability and none of the other medical records refute the VA opinions and observations.  Accordingly, the Board attaches the most significant probative value to the December 2016 VA opinion as it is well-reasoned, detailed, consistent with other evidence of record, included an access to the accurate background of the service member and provided an adequate rationale for the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).

The Board has considered the appellant's assertions that he now suffers from a disorder that he believes was caused by service or is secondary to a service-connected disorder.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the etiology of the purported disorder.  See Barr.  Thus, the lay assertions are not competent or sufficient.  

In determining whether evidence is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case). ??

The Board would point out that the appellant's separation examination was normal with no relevant complaints involving the back, nerves, or left lower leg.  The post-active duty military records, i.e., the National Guard records, are also silent for treatment involving the lower back or left lower leg.  It was not until 2000 that the Veteran suffered an injury in the private sector that has resulted in the current left lower leg condition.  The Board finds that the weight of the evidence does not demonstrate that the appellant was experiencing chronic symptoms immediately following service.  

Therefore, based upon a comprehensive review of the evidence, the Board finds the statements provided by the appellant and the representative are found to have no probative value.  Finally, the Board finds the lapse in time after discharge from service to the showing of the purported disorder to be probative evidence against the appellant's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).

Hence, based on the discussion above, the Board finds that service connection is not warranted.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016); Allen, supra.??

Finally, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the most probative evidence of record is against the appellant's claim.  Therefore, the doctrine of reasonable doubt is not applicable.38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for left lumbar sensory-motor radiculopathy, claimed as left foot drop syndrome/left leg condition (referred to hereinafter as "left leg disability"), is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


